INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 March 7, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust II (the “Registrant”) File No. 333-191476and 811-22894 on behalf of the Regal Total Return Fund (the “Fund”) The Registrant is filing Post-Effective Amendment No. 1 to its Registration Statement under Rule 485(a)(2) to create a new series, the Regal Total Return Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
